         Case 9:20-cr-00010-DLC Document 33 Filed 08/03/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


    UNITED STATES OF AMERICA,                            CR 20–10–M–DLC

                      Plaintiff,

         vs.                                                   ORDER

    NICHOLAS STEVEN MOSKALOFF,

                      Defendant.


       This matter comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Nicholas Steven Moskaloff appeared

before the Court on July 30, 2020 and entered a plea of guilty to Count I of the

indictment. He also admitted the forfeiture allegation. Moskaloff’s plea provides

a factual basis and cause to issue an order of forfeiture, pursuant to 18 U.S.C.

§ 924(d).

       IT IS ORDERED that:

       Defendant Moskaloff’s interest in the following property is forfeited to the

United States in accordance with 18 U.S.C. § 924(d):

•      Ruger P90, Pistol, Cal. 45, Serial #663-51735; and

•      5 rounds Wolf Ammunition Cal. 45;



                                          1
        Case 9:20-cr-00010-DLC Document 33 Filed 08/03/20 Page 2 of 2



      The United States Marshal’s Service, the Bureau Alcohol, Tobacco,

Firearms & Explosives, and/or a designated sub-custodian, are directed to seize the

property subject to forfeiture and further to make a return as provided by law;

      The United States will provide written notice to all third parties asserting a

legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to Title 26, United States Code, Section

5872(b), and to make its return to this Court that such action has been completed;

and

      Upon adjudication of all third-party interests, if any, the Court will enter a

Final Order of Forfeiture.

      DATED this 3rd day of August, 2020.




                                          2
